    Case 18-15173-MBK         Doc 32    Filed 06/08/20 Entered 06/08/20 10:35:55            Desc Main
                                       Document      Page 1 of 2



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                     Order Filed on June 8, 2020
      Friedman Vartolo LLP                                           by Clerk
      85 Broad Street- Suite 501                                     U.S. Bankruptcy Court
                                                                     District of New Jersey
      New York, New York 10004
      bankruptcy@friedmanvartolo.com
      T: (212) 471-5100
      F: (212) 471-5150
      Attorneys for Secured Creditor SN Servicing
      Corporation as Servicer for U.S. Bank Trust National
      Association, as Trustee of the Lodge Series III Trust

      In Re:                                                  Case No.: 18-15173
                                                              Chapter    13
      Mariya Zaurova                                          Chief Judge Michael B. Kaplan
      Debtor(s)



          ORDER AUTHORIZING TRUSTEE TO PAY POST-PETITION FEE NOTICE

                      The order set forth on the following page is hereby ORDERED.




DATED: June 8, 2020
Case 18-15173-MBK       Doc 32      Filed 06/08/20 Entered 06/08/20 10:35:55         Desc Main
                                   Document      Page 2 of 2



Secured Creditor:                    SN Servicing Corporation
Secured Creditor’s Counsel:          Friedman Vartolo LLP
Debtor’s Counsel:                    Yakov Rudikh
Property (Collateral):               25 Paul Avenue, Eatontown, NJ 07724

WHEREAS, a Proof of Claim with respect to the Collateral was filed on April 25, 2018 (Claim
#2).

WHEREAS, an order was entered on October 18, 2018, confirming the Debtor’s Chapter 13 Plan
(Claim #21).

WHEREAS, a Transfer of Claim to Secured Creditor was filed on April 5, 2019 (Docket #28).

WHEREAS, Secured Creditor filed a Notice of Post-Petition Mortgage Fees, Expenses, and
Charges on April 5, 2019 and April 3, 2020.

For good cause shown, it is ORDERED that subject to the following conditions:

   x   The Standing Chapter 13 Trustee is authorized to pay the $3,406.04 in the Notice of Post-
       Petition Mortgage Fees, Expenses, and Charges, filed on April 5, 2019, through the
       Debtor’s Chapter 13 Plan.
   x   The Standing Chapter 13 Trustee is authorized to pay the $286.78 in the Notice of Post-
       Petition Mortgage Fees, Expenses, and Charges, filed on April 3, 2020, through the
       Debtor’s Chapter 13 Plan.
   x   The $3,692.82 is to be paid as a post-petition secured claim.
